Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 1 of 11 PageID 1813




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 ROBERT ORTIZ,

            Petitioner,

 v.                                               Case No: 2:19-cv-584-SPC-MRM

 SECRETARY, DOC,

               Respondent.
                                           /

                               OPINION AND ORDER1

        Before the Court is Robert Ortiz’s Petition Under 28 U.S.C. § 2254 for

 Writ of Habeas Corpus by a Person in State Custody (Doc. 1).

                                      Background

        Robert Ortiz is a state prisoner confined at Santa Rosa Correctional

 Institute in Milton, Florida. In 2013, a jury found Ortiz guilty of robbery with

 a firearm and fleeing or trying to elude a law enforcement officer. (Doc. 7-2 at

 879-880). He was sentenced to 35 years in prison with a 20-year minimum

 mandatory term followed by 10 years of probation for the robbery and a

 concurrent 60 months in prison for the fleeing to elude. (Doc. 7-2 at 907-915).




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 2 of 11 PageID 1814




 He was given 510 days credit for time served. (Doc. 7-2 at 910). The Second

 District Court of Appeal (2nd DCA) affirmed on direct review. (Doc. 7-2 at 987-

 988).

         Ortiz petitioned for a writ of habeas corpus in state court on the ground

 of ineffective assistance of appellate counsel. (Doc. 7-3 at 2). The 2nd DCA

 denied the petition. (Doc. 7-3 at 96).

         On July 12, 2016, Ortiz moved for postconviction relief under Florida

 Rule of Criminal Procedure 3.850. (Doc. 7-3 at 98-145). He raised eight

 grounds, one of which was that his trial counsel failed to advise him that the

 sentence offered by the State would have been shortened by any jail time that

 Ortiz had served. The postconviction court held an evidentiary hearing to

 consider this ground and denied all the other grounds. (Doc. 7-4 at 12-254).

 Following an evidentiary hearing, the postconviction court denied this ground.

 (Doc. 7-4 at 329-333). The 2nd DCA affirmed without a written opinion. (Doc.

 7-4 at 449).

         Ortiz petitioned for a writ of habeas corpus under § 2254 on August 19,

 2019. (Doc. 1). He raises one ground: he was deprived of his right to the

 effective assistance of counsel because his trial counsel failed to tell him that

 the state’s plea offer credited him with 510 days served. The state responded

 on April 23, 2020. (Doc. 7). Ortiz replied on May 15, 2020. (Doc. 9).




                                          2
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 3 of 11 PageID 1815




                             Applicable Habeas Law

    A. AEPDA

       The Antiterrorism Effective Death Penalty Act (AEDPA) governs a state

 prisoner’s petition for habeas corpus relief. 28 U.S.C. § 2254. Relief may be

 granted only on a claim adjudicated on the merits in state court if the

 adjudication:

       (1)    resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or
       (2)    resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

 28 U.S.C. § 2254(d). This standard is both mandatory and difficult to meet.

 White v. Woodall, 134 S. Ct. 1697, 1702 (2014). A state court’s violation of state

 law is not enough to show that a petitioner is in custody in violation of the

 “Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

 Wilson v. Corcoran, 562 U.S. 1, 16 (2010).

       “Clearly established federal law” consists of the governing legal

 principles set forth in the decisions of the United States Supreme Court when

 the state court issued its decision. White, 134 S. Ct. at 1702; Casey v. Musladin,

 549 U.S. 70, 74 (2006) (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).

 Habeas relief is appropriate only if the state court decision was “contrary to, or

 an unreasonable application of,” that federal law. 28 U.S.C. § 2254(d)(1). A




                                           3
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 4 of 11 PageID 1816




 decision is “contrary to” clearly established federal law if the state court either:

 (1) applied a rule that contradicts the governing law set forth by Supreme

 Court case law; or (2) reached a different result from the Supreme Court when

 faced with materially indistinguishable facts. Ward v. Hall, 592 F.3d 1144,

 1155 (11th Cir. 2010); Mitchell v. Esparza, 540 U.S. 12, 16 (2003). “Clearly

 established federal law is not the case law of the lower federal courts, including

 [the Eleventh Circuit].” Putnam v. Head, 268 F.3d 1223, 1241 (11th Cir. 2001).

       A state court decision involves an “unreasonable application” of Supreme

 Court precedent if the state court correctly identifies the governing legal

 principle, but applies it to the facts of the petitioner’s case in an objectively

 unreasonable manner, Brown v. Payton, 544 U.S. 133, 134 (2005); Bottoson v.

 Moore, 234 F.3d 526, 531 (11th Cir. 2000), or “if the state court either

 unreasonably extends a legal principle from [Supreme Court] precedent to a

 new context where it should not apply or unreasonably refuses to extend that

 principle to a new context where it should apply.” Bottoson, 234 F.3d at 531

 (quoting Williams, 529 U.S. at 406). “A state court’s determination that a claim

 lacks merit precludes federal habeas relief so long as fair-minded jurists could

 disagree on the correctness of the state court’s decision.” Harrington v. Richter,

 562 U.S. 86, 101 (2011). “[T]his standard is difficult to meet because it was

 meant to be.” Sexton v. Beaudreaux, 138 S. Ct. 2555, 2558 (2018).




                                          4
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 5 of 11 PageID 1817




       Finally, when reviewing a claim under 28 U.S.C. § 2254(d), a federal

 court must remember that any “determination of a factual issue made by a

 State court shall be presumed to be correct[,]” and the petitioner bears “the

 burden of rebutting the presumption of correctness by clear and convincing

 evidence.” 28 U.S.C. § 2254(e)(1); Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (“[A]

 state-court factual determination is not unreasonable merely because the

 federal habeas court would have reached a different conclusion in the first

 instance.”).

       B. Ineffective Assistance of Counsel

       In Strickland v. Washington, the Supreme Court established a two-part

 test for determining whether a convicted person may have relief for ineffective

 assistance of counsel. 466 U.S. 668, 687-88 (1984). A petitioner must establish:

 (1) counsel’s performance was deficient and fell below an objective standard of

 reasonableness; and (2) the deficient performance prejudiced the defense. Id.

 This is a “doubly deferential” standard of review that gives both the state court

 and the petitioner’s attorney the benefit of the doubt. Burt, 134 S. Ct. at 13

 (citing Cullen v. Pinholster, 131 S. Ct. 1388, 1403 (2011)).

       When considering the first prong, “courts must ‘indulge a strong

 presumption that counsel’s conduct falls within the wide range of reasonable

 professional assistance.’” Sealey v. Warden, 954 F.3d 1338, 1354 (11th Cir.

 2020) (quoting Strickland, 466 U.S. at 689).




                                         5
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 6 of 11 PageID 1818




       The second Strickland prong requires the petitioner to “show that there

 is a reasonable probability that, but for counsel’s unprofessional errors, the

 result of the proceeding would have been different.” Id. at 1355 (quoting

 Strickand, 466 U.S. at 694).      “A reasonable probability is a probability

 sufficient to undermine confidence in the outcome.” Id. The critical question

 on federal habeas review is not whether this Court can see a substantial

 likelihood of a different result had defense counsel taken a different approach.

 Mays v. Hines, 141 S. Ct. 1145, 1149 (2021). All that matters is whether the

 state court, “notwithstanding its substantial ‘latitude to reasonably determine

 that a defendant has not [shown prejudice],’ still managed to blunder so badly

 that every fairminded jurist would disagree.”        Id. (quoting Knowles v.

 Mirazayance, 556 U.S. 111, 123 (2009)).

       “An ineffective-assistance claim can be decided on either the deficiency

 or prejudice prong.” Id. And “[w]hile the Strickland standard is itself hard to

 meet, ‘establishing that a state court’s application of Strickland was

 unreasonable under § 2254(d) is all the more difficult.’”          Id. (quoting

 Harrington v. Richter, 562 U.S. 86, 105 (2011)).

                                  Discussion

       Respondent concedes the petition is timely and that Ortiz exhausted his

 sole ground in state court.




                                        6
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 7 of 11 PageID 1819




       Ortiz argues he would have accepted the plea deal if his trial counsel had

 told him that the 510 days he served would be deducted from the 20-year

 minimum mandatory sentence plea offer. After a hearing, the postconviction

 court made these findings:

       8. Defendant testified that Ms. Calvo discussed the plea offer with him, but she
       did not tell him that he would get credit [sic] time served towards the sentence.
       He stated that she told him, “You can either take the deal or go to trial.” When
       Defendant was asked if he would have taken the plea deal if he knew that the
       510 days would be credited against the 20 year sentence, the Defendant
       answered, “Possibly, at that time, yes sir.” Defendant testified that counsel
       failed to explain to him that the credit for time served of 510 days would apply
       to the 20 year minimum mandatory sentence, so he decided to go to trial
       instead.

       9. On cross-examination, the State presented exhibits consisting of
       Defendant’s prior convictions which included credit for time served towards
       the imposed sentence. Defendant admitted that he received credit for time
       served towards the sentence in his prior convictions.

       10. The State called trial counsel Katie Calvo, who testified that she did not
       recall if she explained to the Defendant that he would get credit for time served
       towards the 20 year sentence. Ms. Calvo testified that Defendant insisted on
       going forward with the trial and that he did not want to discuss the plea offered
       by the State. She specifically recalled that Defendant was adamant on going
       to trial throughout her representation. Ms. Calvo testified that she told
       Defendant that the minimum mandatory sentence would be for 20 years, day
       for day.

       11. On cross-examination, Ms. Calvo testified that Defendant rejected the
       State’s plea offer. She did not recall Defendant ever saying he wanted to take
       a plea deal, and their discussions focused on how to proceed with the trial, [sic]
       and trial strategy. Ms. Calvo discussed the State’s plea offer with the
       Defendant on the morning of the trial, and Defendant, knowingly and
       willingly, chose to reject the State’s offer.

       12. The Court finds that Defendant’s testimony was consistent with Ms.
       Calvo’s testimony that she did not fully explain how credit for time served
       would apply to the 20 year minimum mandatory sentence. Ms. Calvo provided
       Defendant with proper advice that he faced 20 years minimum mandatory day
       for day if he took the State’s plea offer, or he could take his changes and go to




                                           7
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 8 of 11 PageID 1820




       trial. The Court finds that Ms. Calvo’s performance was not deficient. As to
       Defendant’s claim that he would have taken the plea deal if he would have
       known that credit for time served would have applied to the 20 year minimum
       mandatory sentence, the Court finds that Defendant’s testimony that he would
       ‘possibly’ have taken the plea deal showed that Defendant did not
       unequivocally intend to take a plea deal. The Court finds that Defendant has
       failed to meet his burden as to both prongs of Strickland. Therefore, [this
       ground] is DENIED

 (Doc. 7-4 at 331-32).

       This Court’s review of Ortiz’s petition looks at whether his continued

 detention by the state violates federal law. The Court must consider whether

 the state postconviction court unreasonably applied Strickland’s two prongs.

       As to the deficiency prong, Calvo’s alleged failure to advise Ortiz of the

 possibility of receiving credit for time served was well within the range of

 reasonable professional assistance. Calvo explained to Ortiz that he faced a

 potential life sentence if convicted at trial and informed him of the state’s plea

 offer. That was adequate, particularly given Ortiz’s insistence on taking the

 case to trial. Contrary to Ortiz’s insinuations, neither Padilla v. Kentucky, 559

 U.S. 356 (2010) nor Von Moltke v. Gillies, 332 U.S. 708 (1948) stands for the

 principle that failing to inform a defendant of credit for time served constitutes

 deficient performance.    Given this, it was not unreasonable for the state

 postconviction court to see Calvo’s performance as adequate.

       Nor does Ortiz show any prejudice. In Lafler v. Cooper, 566 U.S. 156,

 164 (2012), the Supreme Court clarified that the Sixth Amendment right to

 effective assistance of counsel extends to negotiation and consideration of plea



                                         8
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 9 of 11 PageID 1821




 offers that are rejected. It concluded that, to establish prejudice, the defendant

 must show reasonable probability that but for counsel’s ineffectiveness: (1) “the

 plea offer would have been presented to the court (i.e., that the defendant

 would have accepted the plea and prosecution would not have withdrawn it in

 light of intervening circumstances)”; (2) “the court would have accepted its

 terms”; and (3) “the conviction or sentence, or both, under the offer’s terms

 would have been less severe than under the judgment and sentence that were

 in fact imposed”. Id.; see also Missouri v. Frye, 566 U.S. 134, 147 (2012) (“To

 show prejudice from ineffective assistance of counsel where a plea offer has

 lapsed or been rejected because of counsel’s deficient performance, defendants

 must demonstrate a reasonable probability they would have accepted the

 earlier plea offer had they been afforded effective assistance of counsel.”).

       Ortiz cannot show it was “reasonably probable” he would have taken the

 plea deal if he knew he would receive credit for 510 days. The facts brought to

 light at the evidentiary hearing suggest Ortiz likely would not have accepted

 the plea. His insistence on going to trial, combined with his reluctance to

 definitively claim he would have accepted the plea deal with knowledge of the

 510-day credit, cast considerable doubt on his assertion he would have accepted

 a plea offer that imprisoned him for around 18.5 years.          Such testimony

 supports the postconviction court’s conclusion that Ortiz was not prejudiced by

 his counsel’s alleged error.




                                         9
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 10 of 11 PageID 1822




        The Court finds that the state postconviction court reasonably applied

  Strickland. Ortiz has not satisfied his heavy burden under AEDPA to show

  that the state court’s decision was an unreasonable determination of the facts

  or an unreasonable application of federal law. His petition is denied.

              DENIAL OF CERTIFICATE OF APPEALABILITY

        A prisoner seeking a writ of habeas corpus has no absolute entitlement

  to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

  a district court must first issue a certificate of appealability (COA). “A [COA]

  may issue…only if the applicant has made a substantial showing of the denial

  of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

  petitioner must demonstrate that “reasonable jurists would find the district

  court's assessment of the constitutional claims debatable or wrong,” Tennard

  v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

  484 (2000)), or that “the issues presented were adequate to deserve

  encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

  36 (2003) (citations omitted). Ortiz has not made the requisite showing here

  and may not have a certificate of appealability on any ground of his Petition.

        Accordingly, it is now

        ORDERED:

        Robert Ortiz’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus

  by a Person in State Custody (Doc. 1) is DENIED. The Clerk is DIRECTED




                                          10
Case 2:19-cv-00584-SPC-MRM Document 10 Filed 07/21/21 Page 11 of 11 PageID 1823




  to terminate any pending motions and deadlines, enter judgment, and close

  this case.

        DONE and ORDERED in Fort Myers, Florida on July 19, 2021.




  Copies: All Parties of Record




                                      11
